TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00190-CV


In re Bryan P. Suhre






ORIGINAL PROCEEDING FROM BELL COUNTY



M E M O R A N D U M   O P I N I O N


In a petition for writ of mandamus, Bryan P. Suhre alleges that he filed an application
for post-conviction writ of habeas corpus in the 264th District Court on August 4, 2009.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (West Supp. 2009).  He asks the Court to issue a writ of mandamus
to compel the district court to act on the habeas corpus application, which he asserts the court has
failed to do.
Post-conviction habeas corpus applications pursuant to article 11.07 are returnable
to the court of criminal appeals.  Id. § 3(a).  In these cases, the convicting court acts as a fact-finder,
and it is the court of criminal appeals that ultimately grants or denies relief.  Id. § 3(c), (d).  This
Court has no jurisdiction and plays no role in these proceedings.  If Suhre believes that the district
court is not carrying out its duties under article 11.07, he should seek mandamus relief in the court
of criminal appeals, the court for which the district court acts under the statute.

The petition for writ of mandamus is denied.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   April 15, 2010